Citation Nr: 1723192	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO. 12-17 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for cervical spine disability, to include degenerative joint disease and degenerative disc disease, to include as secondary to service-connected bilateral pes planus.

2. Entitlement to service connection for lumbar spine disability, to degenerative disc disease, to include as secondary to service-connected bilateral pes planus.

3. Entitlement to service connection for bilateral degenerative changes in the knees, to include as secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Husain, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to April 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi. 

In October 2015, the Veteran and his spouse testified at a Decision Review Officer hearing. A transcript of the proceeding is in the record.

This appeal was remanded in December 2015 and has now been returned to the Board for further adjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for low back, cervical spine and bilateral knee disabilities. He has asserted the disabilities are directly related to active duty service or, alternately, that the disabilities are secondary to his service-connected bilateral pes planus. 

The Veteran was scheduled for a VA examination on February 9, 2016 but failed to report to the examination. The Veteran stated that he received the VA scheduled examination letter on February 27, 2016, which was not sufficient notice for him to attend the scheduled VA examination (as he received notice after the examination). Although the Veteran missed his examination he did submit a request to the VA for a new examination dated March 1, 2016.

In this case, the Veteran states that he did not receive notification of the most recently scheduled examination in a timely manner. The record shows the Veteran did attempt quickly to reschedule his appointment. Thus, the Board finds that, given the above, and affording the Veteran the benefit of the doubt, good cause has been shown for his failure to report to the most recently scheduled VA examination. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). As such, he should be afforded new medical examinations as necessary, with timely notice to his current, correct address to obtain the medical information needed to resolve this claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Under these circumstances, the RO should arrange for the Veteran to undergo new VA examinations, by appropriate examiners, at VA medical facilities.

At the same time, the claim cannot continue in perpetuity. The ordered examination is necessary to evaluate the Veteran's claims, and the Veteran is reminded that the consequences of failure to report for a VA examination without good cause may include denial of the claim 38 C.F.R. §§ 3.158, 3.655. Therefore, the Veteran must do his best to report for examination, or to reschedule the examination in advance if he is unable to attend. 

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records dated from October 2014 to the present and associate them with the Veteran's claims file. If no additional outstanding records are available, this fact should be noted in the Veteran's file.

2. Thereafter, schedule the Veteran for appropriate VA examinations to ascertain the current nature and likely etiology of his cervical spine, lumbar spine, and bilateral knee disabilities, to include whether any disability had its onset in service or was caused or aggravated by the service-connected bilateral pes planus. The claims folder is to be furnished to the examiner for review. Following a review of the evidence, the examiner must address the following questions:

(a)  What diagnosis or diagnoses does the Veteran have regarding the cervical spine?  For each diagnosis, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's cervical spine disability had its onset in service from November 1970 to April 1972?

(b)  If the answer to (a) is negative, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's cervical spine disability was caused by his service-connected bilateral pes planus?

(c)  If the answer to (b) is negative, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's cervical spine disability was permanently aggravated by his service-connected bilateral pes planus?

(d)  What diagnosis or diagnoses does the Veteran have regarding the lumbar spine?  For each diagnosis, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's lumbar spine disability had its onset in service from November 1970 to April 1972?

(e)  If the answer to (d) is negative, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's lumbar spine disability was caused by his service-connected bilateral pes planus?

(f)  If the answer to (e) is negative, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's lumbar spine disability was permanently aggravated by his service-connected bilateral pes planus?

(g)  What diagnosis or diagnoses does the Veteran have regarding the bilateral knees?  For each diagnosis, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's bilateral knee disability had its onset in service from November 1970 to April 1972?

(h)  If the answer to (g) is negative, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's bilateral knee disability was caused by his service-connected bilateral pes planus?

(i)  If the answer to (h) is negative, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's bilateral knee disability was permanently aggravated by his service-connected bilateral pes planus?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of the disability (i.e., a baseline) before the onset of the aggravation.

Detailed rationale is requested for all opinions provided. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Then re-adjudicate the Veteran's claims. If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. P. SIMSPON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

